FILED
                            NOT FOR PUBLICATION                             JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CYNTHIA LOUISE BROWN,                            No. 11-55897

               Plaintiff - Appellant,            D.C. No. 2:10-cv-03928-VBF-
                                                 JEM
  v.

COUNTY OF ORANGE; et al.,                        MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                            Submitted January 15, 2013**

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Cynthia Louise Brown appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging that defendants violated her Fourth

Amendment rights when defendants searched her home. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo a district court’s judgment on the

pleadings under Fed. R. Civ. P. 12(c), Honey v. Distelrath, 195 F.3d 531, 533 (9th

Cir. 1999), and we affirm.

      The district court properly dismissed Brown’s action because the doctrine of

collateral estoppel bars her from relitigating the Fourth Amendment issues

previously decided during her prior criminal proceeding. See Ayers v. City of

Richmond, 895 F.2d 1267, 1270-72 (9th Cir. 1990) (applying California law to

give preclusive effect to Fourth Amendment determinations made during a

suppression hearing). Contrary to Brown’s contention, Brown had the opportunity

to appeal the denial of her motion to suppress and she failed to do so. See

Rodriguez v. Superior Court, 245 Cal. Rptr. 617, 620 (Ct. App. 1988) (holding

that defendants may appeal a denial of a motion to suppress so long as the initial

motion was filed within the deadline provided by Cal. Penal Code § 1510).

      AFFIRMED.




                                          2                                   11-55897